Citation Nr: 1031177	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent 
for left ear hearing loss.

2.  Entitlement to an initial evaluation greater than 10 percent 
for vertigo (claimed as Meniere's disease).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1967 
to December 1968.  She had subsequent service in the Air Force 
Reserves from October 1980 to August 2001 with various periods of 
active duty for training.

This matter came before the Board of Veterans' Appeals (Board) 
from a January 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
denied service connection for bilateral hearing loss and 
Meniere's disease. 

In July 2004, the Veteran testified before a Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is of 
record.  At the hearing, the Veteran withdrew the issue of 
entitlement to service connection for right ear hearing loss.

On appeal in July 2005, the Board remanded the case for 
additional development. 

In a June 2006 rating decision, the RO granted service connection 
for left ear hearing loss and vertigo (claimed as Meniere's 
disease) and awarded a 10 percent evaluation for each disability, 
effective October 10, 2000.  The Veteran filed a Form 9 in 
November 2007 in which she requested at least a 30 percent 
evaluation for both disabilities.

The Veteran requested a videoconference hearing on this matter, 
and received notice of the date and location of said hearing.  
The Veteran, however, did not show.  Not having received a 
request for postponement and pursuant to 38 C.F.R. § 20.704(d), 
the Board will proceed with its adjudication of the appeal "as 
though the request for a hearing had been withdrawn."  38 C.F.R. 
§ 20.704(d); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 
(1996) (discussing provisions of § 20.704(d)).


FINDINGS OF FACT

1.  The Veteran's hearing loss measures Level XI in the left ear 
at the most impaired, with hearing within normal limits for the 
right ear.

2.  The preponderance of the evidence of record establishes that 
the Veteran's service-connected vertigo is not manifested by 
dizziness, staggering, or tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for left ear hearing 
loss greater than 10 percent have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.383, 4.85, 
4.86, Diagnostic Code 6100 (2009).

2.  The criteria for an initial evaluation for vertigo (claimed 
as Meniere's disease) greater than 10 percent. have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.87, Diagnostic Codes 6204, 6205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice 
he was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained a medical opinion as to severity of 
the left ear hearing loss and vertigo.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the claim file.
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Analysis

The Veteran was injured in 1997 while onboard an airplane during 
a period of active duty for training (ACDUTRA).  The plane 
suddenly lost altitude and dropped 8,000 feet, causing the 
Veteran to hit her head on a metal beam.  She underwent a left 
labyrinthectomy in December 1997, which resulted in an inability 
to hear out of her left ear.  In a June 2006 rating decision, the 
RO determined that this injury aggravated the Veteran's pre-
existing Meniere's disease and resulted in the need for the 
surgery.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

Left Ear Hearing Loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is 
determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold level.  
The hearing threshold levels are measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz 
(cycles per second).  The Rating Schedule allows for such 
audiometric test results to be translated into a numeric 
designation, which range from Level I for essentially normal 
acuity to Level XI for profound deafness.  Based on the level of 
hearing impairment, a percentage evaluation is assigned to 
determine the level of compensation, ranging from noncompensable 
to 100 percent.  Disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz.

If only one ear is service-connected, absent certain conditions 
not applicable in this case, the level of hearing loss in the 
nonservice-connected ear is measured at Level I.  See 38 C.F.R. 
§§ 4.85(f), 3.383.

The Veteran is claiming entitlement to an increased rating for 
left ear hearing loss.  She was granted an evaluation of 10 
percent for left ear hearing loss effective October 10, 2000.  
She is totally deaf in her left ear and is not service-connected 
for the right ear, which has normal hearing.

On VA evaluation in January 2006, pure tone threshold and speech 
recognition scores could not be evaluated due to the Veteran's 
profound sensorineural hearing loss in the left ear.  

These audiological findings show that the Veteran's acuity falls 
under an exceptional pattern of hearing loss.  Therefore, the 
Board will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a).

The Board is limited in evaluating hearing loss to the mechanical 
application of the rating schedule under the specified testing 
methods.  Using 38 C.F.R. § 4.85, Table VI and VIa, the January 
2006 findings show that Table VI provides for a higher numeral of 
Level XI in the left ear.  The right ear is measured at Level I 
as it is not service-connected.  Applying those results to 38 
C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  
Accordingly, the January 2006 audiometric results do not serve as 
a basis for a rating in excess of 10 percent.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an evaluation in excess of 10 
percent for left ear hearing loss is not warranted.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in 
excess of that assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those symptoms are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not been hospitalized for her left ear hearing loss 
disability.  The Veteran has not alleged that the hearing has 
interfered with her employment, except to the extent that she 
misses some of what is said at meetings and conferences.  She has 
not described any adverse action taken in response to those 
hearing difficulties, missed opportunities, or time lost from 
work.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that VA had revised its hearing examination worksheets to include 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009).  The Court also noted, however, that, even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination. 

The Veteran reported in conjunction with an audiological consult 
in January 2006 that she could not hear out of her left ear.  The 
January 2006 examiner did not make any notations in the 
examination report concerning occupational functioning and daily 
activities.  Nevertheless, the Veteran has not reported to VA 
that there was any prejudice caused by a deficiency in the VA 
examination.  The evidence does not show that there is 
interference with employment beyond that contemplated by the 
rating schedule.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  

Vertigo

Service connection was established for vertigo (claimed as 
Meniere's disease) by rating decision in June 2006 and evaluated 
as 10 percent disabling under DC 6204, effective October 10, 
2000.

Peripheral vestibular disorders are evaluated under DC 6204.  
Peripheral vestibular disorders manifesting occasional dizziness 
are rated 10 percent disabling.  Peripheral vestibular disorders 
manifesting dizziness and occasional staggering are rated 30 
percent disabling.  A Note to DC 6204 provides that objective 
findings supporting the diagnosis of vestibular disequilibrium 
are required before a compensable rating can be assigned under DC 
6204.  Hearing impairment or suppuration shall be separately 
rated and combined.  38 C.F.R. § 4.87.

Diagnostic Code 6205 provides ratings for Meniere's syndrome 
(also known as endolymphatic hydrops).  Meniere's syndrome 
manifesting hearing impairment with vertigo less than once a 
month, with or without tinnitus, is rated 30 percent disabling.  
Meniere's syndrome manifesting hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times a 
month, with or without tinnitus, is rated 60 percent disabling.  
Meniere's syndrome manifesting hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, with 
or without tinnitus, is rated 100 percent disabling.  A Note to 
DC 6205 provides that Meniere's syndrome is to be rated either 
under these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall rating.  
The Note also provides that a rating for hearing impairment, 
tinnitus, or vertigo is not to be combined with a rating under DC 
6205.  38 C.F.R. § 4.87.

The Veteran had a left labyrinthectomy in December 1997 after the 
injury suffered during ACDUTRA resulted in an exacerbation of her 
Meniere's disease.  The Veteran has repeatedly stated that she 
has not had any instances of dizziness, blackouts, or staggering 
since the surgery.  Private treatment records from January to 
October 1998 show that the Veteran had had no further episodes of 
vertigo.  The Veteran testified in July 2004 that as a result of 
the surgery "there's no more problems with equilibrium and the 
Meniere's."  Hearing Transcript at 10.  The January 2006 VA ear 
disease examiner wrote that the surgery "resulted in a 
resolution of [the Veteran's] episodic dizziness, blackout 
episodes, and improved her work ability and her driving 
ability."  The preponderance of the evidence, including the 
statements of the VA examiner, establishes that the Veteran's 
vestibular disability has been asymptomatic since the December 
1997 surgery, which took place nearly three years prior to the 
effective date of the 10 percent rating (the day the Veteran 
filed her claim).  Thus, a higher evaluation is not warranted 
under DC 6205 or 6204.

The Board has considered other diagnostic codes addressing the 
ears in relation to the Veteran's claim for increase.  The 
remaining potentially applicable Diagnostic Codes are for chronic 
nonsuppurative otitis media with effusion (Diagnostic Code 6201), 
otosclerosis (Diagnostic Code 6202), loss of the auricle 
(Diagnostic Code 6207), malignant and benign neoplasms of the ear 
(Diagnostic Codes 6208-6209), and chronic otitis externa.  As the 
record does not show the existence of any of these conditions, 
these Diagnostic Codes are not for application.
 
The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an evaluation in excess of 10 
percent for vertigo is not warranted.

Referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) was considered, but the 
evidence presents no basis for further action on this question as 
there are no exceptional or unusual circumstances presented for 
consideration.


ORDER

Entitlement to an initial evaluation greater than 10 percent for 
left ear hearing loss is denied.

Entitlement to an initial evaluation greater than 10 percent for 
vertigo (claimed as Meniere's disease) is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


